Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 1 of 11 Page ID #309




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    VIENNA EQHO FARMS,

                           Plaintiff,

    v.                                                   Case No. 3:21-CV-0204-NJR

    BAYER CROPSCIENCE LP, et al.,

                           Defendants.


            INTERESTED PARTY PLAINTIFFS’ OPPOSITION TO MOTION FOR
         APPOINTMENT OF INTERIM LEAD CLASS COUNSEL FOR JOHN W. “DON”
                    BARRETT AND BARRETT LAW GROUP, P.A.

                                          INTRODUCTION
           Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, and John

Swanson (collectively “Interested Party Plaintiffs”) submit this Opposition to Motion for

Appointment of Interim Lead Class Counsel for John W. “Don” Barrett and Barrett Law Group,

P.A. (“BLG Motion”). 1 For the reasons detailed in the Interested Party Plaintiffs’ Motion to

Consolidate and Appoint an Executive Committee as Interim Lead Counsel (“IPP Leadership

Motion”), 2 the class plaintiffs’ interests would be best served by an Executive Committee

comprised of (1) Stephen Tillery of Korein Tillery, LLC, (2) Vincent Briganti of Lowey

Dannenberg P.C., (3) Linda Nussbaum of Nussbaum Law Group, P.C., and (4) Joseph Bruckner

of Lockridge Grindal Nauen P.L.L.P. (collectively “Committee”).




1
 Unless otherwise noted, “BLG” shall collectively refer to Mr. Barrett and the Barrett Law Group.
2
 Interested Party Plaintiffs’ Leadership Motion was filed in Piper v. Bayer CropScience LP, 3:21-
CV-00021-NJR, and is incorporated by reference as if fully set forth herein. (Piper Dkt. 53).
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 2 of 11 Page ID #310




        The Vienna Eqho complaint filed by BLG is essentially a carbon copy of the Consolidated

Complaint filed by the Interested Party Plaintiffs. 3 The pleadings rely on the same facts, name the

same defendants, identify the same injuries and assert the same antitrust claims. This is not

surprising, considering the Interested Party Plaintiffs filed suit, consolidated their complaints and

moved for leadership all before Vienna Eqho was even filed. BLG did not identify, investigate,

and initiate a case. It copied one.

        Further, BLG is not better qualified to lead the class. The IPP Leadership Motion clearly

demonstrates the Committee possesses impressive class action and antitrust expertise, and BLG

does not argue otherwise. BLG does not, for example, identify a missing skill or experience that

disqualifies the Committee from leadership. Nor does BLG identify some special qualification that

BLG and only BLG can offer. Simply put, nothing in the Motion shows why BLG is a better—as

opposed to merely different—choice for class leadership.

        Finally, the Court should reject BLG’s argument that single firm leadership is more

efficient than a committee. Committees are appropriate and useful in complex class actions. Unlike

a single firm, committees possess a deep bench of skills that can be coordinated and deployed for

plaintiffs’ benefit. Interestingly, despite advocating for sole interim control of this class, the cases

cited as examples of BLG’s experience all involved co-leadership. As such, they hardly support

BLG’s contention that Mr. Barrett’s solo leadership is in the best interests of the class.

        For these reasons, as well as the reasons provided in the IPP Leadership Motion, the Court

should deny BLG’s Motion and appoint the Committee as interim class counsel.



3
  The Consolidated Complaint was filed on behalf of plaintiffs in Piper, Swanson v. Bayer
CropScience LP, 3:21-CV-0046-NJR, Lex v. Bayer CropScience LP, 3:21-CV-0122-NJR, Jones
Planting Co. III v. Bayer CropScience LP, 3:21-CV-00173-NJR, and Canjar v. Bayer CropScience
LP, 3:21-CV-00181-NJR (collectively “Consolidated Actions”). (Piper Dkt. 58).
                                                   2
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 3 of 11 Page ID #311




                                          ARGUMENT

I.     THE MAJORITY OF PLAINTIFFS SUPPORT THE COMMITTEE.

       The Interested Party Plaintiffs’ proposal is the product of private ordering, a method

recommended by the Federal Judicial Center. See MANUAL FOR COMPLEX LITIGATION,

§ 21.272. When “lawyers agree who should be lead class counsel,” the court may “approve[] the

selection after a review to ensure that the counsel selected is adequate to represent the class under

Rule 23(g).” Id. Here, the suggested structure reflects the consensus of the Committee firms, and

is also supported by counsel in the Consolidated Actions. (Piper Dkt. 53 & 81). Additionally,

Plaintiffs’ counsel in Duncan v. Bayer CropScience LP, 3:21-CV-00158-NJR, supports the

Committee, asking only that attorney Derek K. Brandt be added as a member. (Duncan Dkt. 33).

In sharp contrast, to Interested Party Plaintiffs’ knowledge, no other attorneys support BLG’s

Motion to be appointed sole interim counsel.

II.    BLG IS NOT BETTER QUALIFIED TO LEAD THE CLASS.

       A.      The Legal Standard for Appointing Interim Class Counsel.

       Rule 23 does not include any specific criteria controlling the appointment of interim class

counsel, so courts typically consider the four factors in Rule 23(g)(1) which govern the selection

of class counsel. Simpkins v. Wells Fargo Bank, N.A., 2013 WL 12051028, at *1 (S.D. Ill. Jun. 28,

2013). Those factors are: (i) the work counsel has done in identifying or investigating potential

claims in the action; (ii) counsel’s experience in handling class actions, other complex litigation,

and the types of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and

(iv) the resources that counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A).

The Court may also, in its discretion, consider any other criteria it deems relevant. Fed. R. Civ. P.

23(g)(1)(B).

                                                 3
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 4 of 11 Page ID #312




       B.      There is No Evidence BLG Did Anything to Independently Identify or
               Investigate the Claims in the Vienna Eqho Complaint.
       The actions taken by counsel for the Interested Party Plaintiffs to identify, investigate and

initiate the Consolidated Actions are described in detail in the IPP Leadership Motion. (Piper Dkt.

53, 8-9). To briefly reiterate, counsel: (1) obtained documents through FOIA and requests to the

Federal Court of Canada regarding an ongoing Canadian Competition Bureau investigation; (2)

conducted industry research and spoke with market participants and agriculture journalists to fully

understand the crop input market; (3) identified potential injured parties; and (4) researched legal

claims, with a particular focus on antitrust boycott opinions. The breadth of this work was evident

in the Piper complaint, the first-filed action initiated by Korein Tilley and Lowey against the

manufacturers, wholesalers, and retailers who conspired to fix crop input prices. (Piper Dkt. 1).

Piper, and the subsequent Consolidated Complaint, present a detailed picture of the crop input

market, Defendants’ conduct and the injuries suffered by plaintiff farmers.

       The Vienna Eqho complaint is a copycat in every meaningful way. It was filed on February

22, 2021, almost two months after Piper (filed on January 8, 2021) and also after the Consolidated

Complaint (filed on February 18, 2021). (Vienna Eqho Dkt. 1; Piper Dkt. 1 & 58). Moreover,

many (if not most) of Vienna Eqho’s factual allegations are copied nearly word-for-word from the

Consolidated Complaint. (See, e.g., Piper Dkt. 58 at ¶3 comp. to Vienna Eqho Dkt. 1 at ¶3; Piper

Dkt. 58 at ¶44 comp. to Vienna Eqho Dkt. 1 at ¶37; Piper Dkt. 58 at ¶54 comp. to Vienna Eqho

Dkt. 1 at ¶47). The cases involve the same Defendants. (Piper Dkt. 58 at 1; Vienna Eqho Dkt. 1 at

1). The cases describe the same antitrust injury. (Piper Dkt. 58 at ¶97; Vienna Eqho Dkt. 1 at ¶88).

The class definitions are identical. (Piper Dkt. 58 at ¶98; Vienna Eqho Dkt. 1 at ¶89). And, perhaps




                                                 4
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 5 of 11 Page ID #313




most importantly, Vienna Eqho’s legal theories duplicate those pleaded in the Consolidated

Complaint. (Piper Dkt. 58 at 33-65; Vienna Eqho Dkt. 1 at 26-53). 4

        In short, there is no indication that BLG did any independent factual investigation or legal

research before filing Vienna Eqho. This is presumably why BLG’s Motion asserts—without any

specific explanation or examples—that “Mr. Barrett and his firm invested significant time and

resources into this litigation, including investigating and drafting the complaint, investigating the

nature of the alleged conspiracy and its effect on Plaintiff and the classes, and coordinating strategy

with co-counsel.” (Vienna Eqho Dkt. 24-1 at 6). Mr. Barrett’s declaration is, if possible, even more

vague, claiming “I and my firm, BLG, have spent time investigating the nature of the conspiracy

at issue and its effect on Plaintiff and the putative classes.” (Vienna Eqho Dkt. 24-3 at ¶3). These

generalized claims of pre-filing due diligence hardly demonstrate the type of investigative

initiative justifying a leadership role. 5

        C.      BLG Does Not Possess Stronger Class Action Experience, Antitrust Expertise,
                or Resources than the Proposed Committee.

        “When presented with competing requests for appointment, the court must appoint the

applicant best able to represent the interests of the class.” In re Navistar MaxxForce Engines

Marketing, Sales Practices & Prods. Liability Litigation, 2015 WL 1216318, at *1 (N.D. Ill.

3/5/15). The IPP Leadership Motion describes in detail the impressive qualifications of the



4
  The Vienna Eqho complaint does not include state antitrust claims under Connecticut, Florida or
West Virginia law. In all other respects, the legal claims are the same as those asserted in the
Consolidated Complaint. (Vienna Eqho Dkt. 1; Piper Dkt. 58).
5
  On March 16, 2021, BLG filed a second crop input complaint, Little Omega v. Bayer CropScience
L.P., 3:21-CV-00297 (S.D. Ill.) This pleading, like the Vienna Eqho complaint, is a near-replica
of the Consolidated Complaint and merely parrots the factual allegations and legal claims asserted
in that earlier filing. (See Little Omega Dkt. 1). As such, nothing in the Little Omega complaint
indicates BLG conducted an independent investigation or otherwise performed unique work
entitling BLG to serve as interim class counsel.
                                                  5
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 6 of 11 Page ID #314




Committee firms and attorneys. (Piper Dkt. 53 at 9-19). Given this deep well of complex class

action experience, antitrust expertise and resources, no one could seriously dispute the

Committee’s fitness to lead.

       To its credit, BLG makes no such argument, opting instead to catalogue its own

achievements. (Vienna Eqho Dkt. 24-1 at 6-10). BLG’s Motion, however, fails to explain why the

firm should catapult from last in line to leadership when all counsel did was file a copycat

complaint. BLG’s Motion does not, for example, identify a skill or resource the Committee lacks

or, conversely, a qualification that BLG alone possesses. The Interested Party Plaintiffs submit

these arguments are missing because they cannot be made. The Committee enjoys vast class action

experience, deep antitrust expertise and the technological and financial wherewithal to see this

case through trial. They brought those skills and resources to bear when they first-filed Piper, then

the other Consolidated Actions and finally the Consolidated Complaint, all before Vienna Eqho

even existed. Simply put, the Committee—not BLG—has demonstrated the subject-matter know-

how, strategic initiative and coordinated approach required to represent the class not just

adequately, but with excellence.

III.   THE CLASS IS BETTER SERVED BY A COMMITTEE STRUCTURE THAN A
       SINGLE CLASS LEADER.

       Under Rule 23(g)(1)(B), the Court “may consider any other matter pertinent to counsel’s

ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

Here, BLG argues that putting a single firm in control will be more efficient and effective than

committee leadership. (Vienna Eqho Dkt. 24-1 at 4-5). The opposite is true; indeed, BLG’s own

Motion undermines that contention.

       Selecting multiple firms as interim class counsel is appropriate and beneficial in complex

class actions. This Court and others across the country routinely appoint interim co-leads and
                                                 6
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 7 of 11 Page ID #315




executive committees in complicated, antitrust litigation where a diversity of ideas, geographical

reach and a coordinated litigation strategy are required. 6 Such benefits are only enhanced when,

as here, the proposed leaders have a demonstrated history of working together productively and

efficiently. 7 Appointing multiple co-leads and/or a committee is particularly justified when the

putative class action is nationwide, legally complex, likely to involve significant discovery and

asserted against corporate defendants with substantial litigation reserves. Those factors are all

present here, where the Consolidated Actions assert federal and state antitrust claims on behalf of

farmers across the United States against international companies with vast resources. Providing

the class with a committee of seasoned antitrust litigators who know how to control all the moving

parts of such litigation is not only preferable, it is necessary.


6
  See, e.g., Simpkins v. Wells Fargo Bank, N.A., 2013 WL 12051028 (S.D. Ill. June 28, 2013)
(appointing two co-lead firms, one liaison firm and an executive committee of four firms as interim
class leaders); Moehrl v. Nat’l Ass’n of Realtors, 2020 WL 5260511, at *2 (N.D. Ill. 5/30/20)
(approving three-firm leadership given “the magnitude and complexity of this action, which
involves the largest real estate brokers in the United States and is nationwide in scope”); In re
Fairlife Milk Prods. Marketing & Sales Practices Litig., 2020 WL 362788, at *3 (N.D. Ill. 1/22/20)
(appointing multi-firm leadership because “the cross-fertilization of ideas from multiple law firms
is preferable to a single firm as lead counsel and [the court is] confident that it will have in place
the safeguards to ensure that a tripartite leadership structure will not result in duplication of work
or other inefficiencies.”); In re Qualcomm Antitrust Litig., 2017 WL 2222531 (N.D. Cal. May 15,
2017) (appointing three firm steering committee); Brigiotta Farmland Produce & Garden Center,
Inc. v. United Potato Growers of Idaho, Inc., 2010 WL 3928544 (D. Id. October 4, 2010)
(appointing 10 firm executive committee); In re Rail Freight Fuel Surcharge Antitrust Litig., 2008
WL 1883447 (D. D.C. April 28, 2008) (approving five-firm executive committee to assist interim
co-lead counsel); Waudby v. Verizon Wireless Serv., LLC, 248 F.R.D. 173 (D. N.J .2008)
(appointing four firms as interim class counsel); In re Pressure Sensitive Labelstock Antitrust
Litig., 2007 WL 4150666 (M.D. Pa. Nov. 19, 2007) (appointing four law firms previously
appointed as co-lead interim counsel as co-lead class counsel); In re Air Cargo Shipping, 240
F.R.D. 56 (E.D.N.Y.2006) (appointing four firms as co-lead counsel).
7
  See, e.g. In re WaWa, Inc. Data Security Litig, 2:19-CV-06019 (E.D. Pa.) (Lowey, Nussbaum,
& Lockridge); In re Credit Default Swaps Antitrust Litig., 1:13-MD-02476 (S.D.N.Y.) (Korein
Tillery, Lowey, & Nussbaum); In re ICE LIBOR Antitrust Litig., 1:19-CV-00439 (S.D.N.Y.)
(Korein Tillery & Lowey); In re Capacitors Antitrust Litig., 3:17-md-02801 (N.D. Ill.) (Nussbaum
& Lockridge); In re Domestic Airline Travel Antitrust Litig., 1:15-MC-01404 (D.D.C.) (Korein
Tillery & Lockridge).
                                                   7
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 8 of 11 Page ID #316




       Moreover, the cases cited in BLG’s own Motion undermine the argument that Mr. Barrett

routinely leads classes on his own or that singular appointments are the norm. BLG contends that

Mr. Barrett’s experience in “Auto Parts, First Impressions Salon, Inc., and In Re: Inter-Op Hip

Prosthesis Liability Litigation, make[s] him best qualified to lead the class litigation here.” (Vienna

Eqho Dkt. 24-1 at 5). But Mr. Barrett was not appointed sole lead counsel in any of those cases.

To the contrary, In re Automotive Wire Harness Systems Antitrust Litigation, 12-MD-02311 (E.D.

Mich.), appointed three co-leads, (MDL 2311 Dkt. 218 at 3-4), First Impressions Salon, Inc. v.

National Milk Producers Federation, 13-CV-454 (S.D. Ill.), did the same, (First Impressions Dkt.

301 at 1-2), and In re Inter-Op Hip Prosthesis Liability Litigation, MDL Dkt. No. 1404 (N.D.

Ohio), selected Mr. Barrett as one of eight lead attorneys, (MDL 1404 Dkt. 58 at 2-3).

       Cases such as these, involving multiple lawsuits, complicated legal claims and large

corporate defendants, are complex and resource-intensive. In such instances, class plaintiffs only

benefit from a leadership structure that leverages the skills, experience and reserves of multiple

firms. The proposed Committee will happily adhere to or create whatever reporting standards the

Court requires to ensure work is being properly delegated, efficiently performed and of high-

quality. Class plaintiffs deserve no less.

                                             CONCLUSION

       For these reasons, the Interested Party Plaintiffs respectfully request the Court deny BLG’s

Motion and instead establish an Executive Committee composed of Korein Tillery, Lowey,

Nussbaum, and Lockridge, with Stephen Tillery and Vincent Briganti as Committee Co-Chairs.




                                                  8
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 9 of 11 Page ID #317




DATED: March 16, 2021                    /s/ Jamie L. Boyer
                                         Stephen M. Tillery (Ill. Bar No. 2834995)
                                         Jamie Boyer (Ill. Bar No. 6281611)
                                         Carol O’Keefe (Ill. Bar No. 6335218)
                                         KOREIN TILLERY, LLC
                                         505 North 7th Street, Suite 3600
                                         St. Louis, MO 63101
                                         Telephone: 314-241-4844
                                         Facsimile: 314-241-3525
                                         stillery@koreintillery.com
                                         jboyer@koreintillery.com
                                         cokeefe@koreintillery.com

                                         George A. Zelcs (Ill. Bar No. 3123738)
                                         John Libra (Ill. Bar No. 6286721)
                                         Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                         Jonathon Byrer (Ill. Bar No. 6292491)
                                         Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                         KOREIN TILLERY, LLC
                                         205 North Michigan Avenue, Suite 1950
                                         Chicago, IL 60601
                                         Telephone: 312-641-9750
                                         Facsimile: 312-641-9751
                                         gzelcs@koreintillery.com
                                         jlibra@koreintillery.com
                                         rewing@koreintillery.com
                                         jbyrer@koreintillery.com


                                         /s/ Vincent Briganti (by consent)
                                         Vincent Briganti (pro hac vice forthcoming)
                                         Christian Levis (pro hac vice forthcoming)
                                         Roland R. St. Louis, III (pro hac vice forthcoming)
                                         LOWEY DANNENBERG P.C.
                                         44 South Broadway
                                         White Plains, NY 10601
                                         Tel.: (914) 997-0500
                                         Fax: (914) 997-0035
                                         vbriganti@lowey.com
                                         clevis@lowey.com
                                         rstlouis@lowey.com




                                     9
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 10 of 11 Page ID #318




                                      /s/ W. Joseph Bruckner (by consent)
                                      W. Joseph Bruckner (MN No. 0147758)
                                      Robert K. Shelquist (MN No. 21310x)
                                      Brian D. Clark (MN No. 0390069)
                                      Rebecca A. Peterson (MN No. 0392663)
                                      Stephanie A. Chen (MN No. 0400032)
                                      100 Washington Ave. South, Suite 2200
                                      Minneapolis, MN 55401
                                      Telephone: (612) 339-6900
                                      Facsimile: (612) 339-0981
                                      wjbruckner@locklaw.com
                                      rkshelquist@locklaw.com
                                      bdclark@locklaw.com
                                      rapeterson@locklaw.com
                                      sachen@locklaw.com

                                      /s/ Linda P. Nussbaum (by consent)
                                      Linda P. Nussbaum (pro hac vice forthcoming)
                                      Bart D. Cohen (pro hac vice forthcoming)
                                      Christopher B. Sanchez (Ill. Bar No. 6272989)
                                      Louis Kessler (Ill. Bar No. 6277776)
                                      NUSSBAUM LAW GROUP, P.C.
                                      1211 Avenue of the Americas, 40th Floor
                                      New York, NY 10036
                                      (917) 438-9102
                                      lnussbaum@nussbaumpc.com
                                      bcohen@nussbaumpc.com
                                      csanchez@nussbaumpc.com
                                      lkessler@nussbaumpc.com




                                     10
Case 3:21-cv-00204-NJR Document 55 Filed 03/17/21 Page 11 of 11 Page ID #319




                                    ECF ATTESTATION

        I, Jamie L. Boyer, am the ECF User whose ID and Password are being used to file the

foregoing document. I hereby attest that all undersigned counsel to the motion have concurred in

this filing.


DATED: March 16, 2021                                              /s/ Jamie L. Boyer




                                               11
